Citation Nr: 1508028	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-04 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the Veteran's income was a bar to the receipt of nonservice-connected pension benefits with special monthly pension (SMP) based on the need for aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to April 1946, and from November 1949 to November 1952.  He died in June 2011.  The appellant is the Veteran's surviving spouse, who is substituted as the appellant for purposes of adjudicating the claim to completion.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant of who dies on or after October 10, 2008).

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO), which denied nonservice-connected pension benefits with SMP based on the need for aid and attendance because the Veteran's income was found to be excessive.  In evaluating this case, the Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

In February 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for readjudication of the issue of whether the Veteran's income was a bar to the receipt of nonservice-connected pension benefits with SMP based on the need for aid and attendance after considering the evidence received after the issuance of the January 2010 statement of the case (SOC).  This was accomplished and the Board finds that the AOJ substantially complied with February 2014 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's countable annual income exceeded VA's maximum annual pension rates for permanent and total disability for a veteran with one dependent who required the regular aid and attendance of another person.


CONCLUSION OF LAW

For the entire appeal period, the Veteran's countable annual income was in excess of the prescribed limit for entitlement to non-service-connected disability pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  As will be explained below, because the law, and not the facts, is dispositive of the issue of entitlement to SMP, the duties to notify and assist imposed by the VCAA are not applicable as to this issue.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

SMP Legal Criteria

Improved non-service-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014).  Basic entitlement to pension exists if, among other criteria, the veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2014).  

The maximum annual rates of pension and death pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2014).  Effective December 1, 2006, the maximum annual rate of improved pension for permanent and total disability for a veteran with one dependent who required the regular aid and attendance of another person was $21,615.  The maximum annual rate was increased to $22,113, effective December 1, 2007; and $23,396, effective December 1, 2008.  See Veterans Benefits Administration Manual M21-1, Part I, Appendix B.

In determining annual income for payment of pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income received or anticipated on a one-time basis during a 12-month annualization period will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1)-(3).   The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2014).  

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded, nor is the income of a child in the custody of the surviving spouse.  In fact, the surviving spouse's annual income includes the annual income of the surviving spouse and the Veteran's children in the spouse's custody.  38 C.F.R. § 3.23(d)(5).  Such income is therefore included as countable income.  38 C.F.R. § 3.272.  Exclusions from countable income include unreimbursed medical expenses that are in excess of 5 percent of the applicable MAPR and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.  38 C.F.R. § 3.272(g).

VA's governing laws and regulations direct that SMP at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521 (West 2014); 38 C.F.R. § 3.351(a), (b) (2014). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which a veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

SMP Based on Aid and Attendance 

The Veteran contended during his lifetime that he was eligible for pension with aid and attendance based income and evidence provided in medical expense reports.  The record reflects that the factual need for aid and attendance has already been established.  See April 2008 rating decision.  Therefore, the relevant question in this case is whether, for the relevant period of the claim prior to his death in June 2011, the Veteran's adjusted countable income exceeded the applicable MAPR such that he was not entitled to pension benefits.

Veteran's Income Analysis for the Annualized Period from October 2007 to October 2008 for Purposes of the Entitlement Period from October 2007 to December 2007

As explained above, basic entitlement to pension exists if, among other criteria, a veteran's income is not in excess of the specified MAPR.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  Because the Veteran applied for pension benefits in October 2007, the Board will analyze whether the Veteran's income was excessive for pension purposes for the period from October 2007 to December 2007 based on the annualized income and expense amounts during the annualized period from October 2007 to October 2008.  For calendar years 2008, 2009, 2010, and 2011, the Board will analyze the Veteran's income based on the income and expense amounts for the respective calendar year. 

The evidence shows that the Veteran and spouse were in receipt of SSA benefits in the monthly amounts of $1,417.50 and $557.50 respectively until November 2007 and $1,450.40 and $571.40 respectively from December 2007 for a total amount of $24,168 during the annualization period.  The record also reflects that the Veteran was in receipt of private pension income in the amount of $5,726.04 during the annualization period.  Therefore, income received by the Veteran and spouse during this annualized period totals $29,894.04.  The evidence shows no other income received by the Veteran or spouse during this period.  

During the annualization period, the Veteran and spouse had unreimbursed medical expenses in the total amount of $6,348.  For this annualized period, unreimbursed medical expenses in excess of 5 percent of the applicable MAPR of $21,615 total $5,267.25.  Therefore, the Veteran's net countable income for this annualized period was $24,626.79, which is above the MAPR of $21,615, effective December 1, 2006, or $22,113, effective December 1, 2007.  Accordingly, the Board finds that the Veteran's income was excessive for improved pension purposes, and entitlement to SMP based on aid and attendance is not warranted for the period from October 2007 to December 2007. 

Veteran's Income Analysis for Purposes of the Entitlement Period from January 2008 to December 2008

The evidence shows that the Veteran and spouse were in receipt of SSA benefits in the monthly amounts of $1,450.40 and $571.40 respectively from January 2008 to November 2008 and $1,534.40 and $603.40 respectively from December 2008 for a total amount of $24,377.60 during calendar year 2008.  The record also reflects that the Veteran was in receipt of private pension income in the amount of $5,726.04 during calendar year 2008.  Therefore, income received by the Veteran and spouse during calendar year 2008 totals $30,103.64.  The evidence shows no other income received by the Veteran or spouse during this period.  

During calendar year 2008, the Veteran and spouse had unreimbursed medical expenses in the total amount of $6,348.00.  During calendar year 2007, unreimbursed medical expenses in excess of 5 percent of the applicable MAPR of $22,113 total $5,242.35.  Therefore, the Veteran's net countable income for calendar year 2008 was $24,861.29, which is above the MAPR of $22,113, effective December 1, 2007, or $23,396, effective December 1, 2008.  Accordingly, the Board finds that the Veteran's income was excessive for improved pension purposes, and entitlement to SMP based on aid and attendance is not warranted for calendar year 2008. 

Veteran's Income Analysis for Purposes of the Entitlement Period from January 2009 to December 2009

The evidence shows that the Veteran and spouse were in receipt of SSA benefits in the monthly amounts of $1,534.40 and $603.40 respectively from January 2009 to November 2009 and $1,534.50 and $603.50 respectively from December 2009 for a total amount of $25,653.80 during calendar year 2009.  The record also reflects that the Veteran was in receipt of private pension income in the amount of $6,036 during calendar year 2009.  Therefore, income received by the Veteran and spouse during calendar year 2009 totals $31,689.80.  The evidence shows no other income received by the Veteran or spouse during this period.  

During calendar year 2009, the Veteran and spouse had unreimbursed medical expenses in the total amount of $2,925.81.  During calendar year 2009, unreimbursed medical expenses in excess of 5 percent of the applicable MAPR of $23,396 total $1,756.01.  Therefore, the Veteran's net countable income for calendar year 2009 was $29,933.79, which is above the MAPR of $23,396, effective December 1, 2008.  Accordingly, the Board finds that the Veteran's income was excessive for improved pension purposes, and entitlement to SMP based on aid and attendance is not warranted for calendar year 2009. 

Veteran's Income Analysis for Purposes of the Entitlement Period from January 2010 to December 2010

The evidence shows that the Veteran and spouse were in receipt of SSA benefits in the monthly amounts of $1,534.50 and $603.50 respectively from January 2010 to December 2009 for a total amount of $25,656 during calendar year 2010.  The record also reflects that the Veteran was in receipt of private pension income in the amount of $6,036 during calendar year 2010.  Therefore, income received by the Veteran and spouse during calendar year 2010 totals $31,692.00.  The evidence shows no other income received by the Veteran or spouse during this period.  

During calendar year 2010, the Veteran and spouse had unreimbursed medical expenses in the total amount of $6,156.  During calendar year 2010, unreimbursed medical expenses in excess of 5 percent of the applicable MAPR of $23,396 total $4,986.20.  Therefore, the Veteran's net countable income for calendar year 2010 was $26,705.80, which is above the MAPR of $23,396, effective December 1, 2009.  Accordingly, the Board finds that the Veteran's income was excessive for improved pension purposes, and entitlement to SMP based on aid and attendance is not warranted for calendar year 2010. 

Veteran's Income Analysis for the Annualized Period from January 2011 to December 2011 for Purposes of the Entitlement Period from January 2011 to June 2011

The evidence shows that the Veteran and spouse were in receipt of SSA benefits in the monthly amounts of $1,534.50 and $603.50 respectively from January 2011 to December 2011 for a total amount of $25,656 during calendar year 2011.  The record also reflects that the Veteran was in receipt of private pension income in the amount of $6,036 during calendar year 2011.  Therefore, income received by the Veteran and spouse during calendar year 2011 totals $31,692.00.  The evidence shows no other income received by the Veteran or spouse during calendar year 2011.  

During calendar year 2011, the Veteran and spouse had unreimbursed medical expenses in the total amount of $4,109.08.  During calendar year 2011, unreimbursed medical expenses in excess of 5 percent of the applicable MAPR of $23,396 total $2,939.28.  Therefore, the Veteran's net countable income for calendar year 2011 was $28,752.72, which is above the MAPR of $23,396, effective December 1, 2010.  Accordingly, the Board finds that the Veteran's 

income was excessive for improved pension purposes, and entitlement to SMP based on aid and attendance is not warranted for the period from January 2011 to June 2011. 


ORDER

Special monthly pension benefits on the basis of the need for regular aid and attendance, being barred by excessive income for the entire appeal period, is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


